Exhibit 10.1

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Sublease”) is entered into as of the 9th day of
February, 2007, by and between Vista Healthplan, Inc., a Florida corporation,
whose address 300 South Park Road, Hollywood, Florida 33021 (the “Sublandlord”),
and Rewards Network Services Inc., a Delaware corporation, whose principal place
of business for the purposes of this Sublease is 2 North Riverside Plaza, Suite
950, Chicago Illinois 60606 (the “Subtenant”).

RECITALS:

A. Metropolitan Life Insurance Company, a New York corporation whose address for
the purposes of this Sublease is 101 East Kennedy Boulevard, Suite 2330, Tampa,
Florida 33602 (the “Master Landlord”), or its predecessor(s) in interest,
entered into that certain Commercial Lease Agreement, dated as of November 9,
1993, and modifications thereto (collectively the “Master Lease”) as listed
below:

Subordination, Nondisturbance & Attornment Agreement, dated November 24, 1993;

First Modification of Lease Agreement, dated December 30, 1993;

First Modification of Subordination, Nondisturbance & Attornment Agreement,
dated January 19, 1994;

Second Modification of Lease Agreement, dated January 27, 1994;

Third Modification of Lease Agreement, dated January 19, 1995;

Fourth Modification of Lease Agreement, dated July 10, 1995;

Fifth Modification of Lease Agreement, dated December 31, 1995;

Sixth Modification of Lease Agreement, dated October 28, 1996;

Seventh Modification of Lease Agreement, dated November 6, 2001;

Eighth Modification of Lease Agreement, dated April 14, 2003;

Notice of Sale, dated May 18, 2005.

Pursuant to the Master Lease, Master Landlord leased to Sublandlord certain
premises, in part, consisting of approximately eighty-three thousand seven
hundred eighty-five (83,785) rentable square feet (“Master Premises”) at the
building (the “Building”) located at Venture Corporate Center III, 300 South
Park Road, Hollywood, Florida 33021. A copy of the Master Lease as described
above has been provided by Sublandlord to Subtenant and is incorporated herein
by reference.

B. By this provision of this Sublease, Sublandlord represents it is not in
default under the Master Lease and has agreed to sublease to Subtenant, and
Subtenant has agreed to sublease from Sublandlord, a total of approximately
twenty-one thousand eight hundred seventy-nine (21,879) rentable square feet of
office space comprising the entire third floor of the Master Premises generally
depicted as the hatched areas shown in Exhibit A attached hereto (such space
being subleased hereunder in its present, “as-is” condition and configuration,
and not as so depicted), and identified as Suite 300 (the “Subleased Premises”),
in the Building described in Paragraph A above, subject to and in accordance
with the provisions of the Master Lease, as modified herein by this Sublease.

C. All capitalized terms used in this Sublease, which are not defined herein,
shall have the meanings set forth in the Master Lease.

NOW, THEREFORE, in consideration of the above recitals and the mutual agreements
contained in this Sublease, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Sublandlord and
Subtenant hereby agree as follows:



--------------------------------------------------------------------------------

1. Recitals. The Recitals set forth above are true and accurate and by this
reference are incorporated herein.

2. Agreement to Sublease; Commencement Date. Sublandlord hereby agrees to
sublease and demise to Subtenant, and Subtenant hereby agrees to sublease and
accept from Sublandlord the Subleased Premises. Subtenant shall accept the
Subleased Premises in its “AS-IS” condition (subject to the express
representations of Sublandlord set forth in Paragraph 25 hereof) and
acknowledges that Sublandlord is under no obligation to improve or refurbish the
Subleased Premises whatsoever other than pay the build-out allowance of up to
$8.00 per Rentable Square Foot (“RSF”) for a total of $175,032 pursuant to
Paragraph 6(C) of this Sublease) and complying with all other terms of this
Sublease and the Master Lease.

The term of this Sublease (the “Sublease Term”) shall commence at 12:01 a.m. on
July 1, 2007 (the “Rent Commencement Date”). Notwithstanding the foregoing
Sublandlord shall deliver possession of the Subleased Premises to Subtenant on
or before March 1, 2007 for the installation of Subtenant’s equipment,
improvements and fixtures. Subtenant’s occupancy of the Subleased Premises prior
to the Rent Commencement Date for reasons other than the conduct of business
shall be subject to all the terms and provisions of this Sublease and the Master
Lease, except for the obligation to pay any Monthly Rent and any applicable
additional rent.

3. Sublease Term; Expiration. The Sublease Term shall commence on the Rent
Commencement Date and shall expire at 11:55 p.m. on June 30, 2009 (the “Sublease
Term”), unless this Sublease is terminated earlier in accordance with the
provisions hereof.

4. Commencement of Rent. The first month’s rent is due and payable upon
execution of this Sublease by Subtenant. Payment of all other rent which is due
under this Sublease, including Subtenant’s proportional share of any other
obligations due under this Sublease, if any, shall commence on the first day of
the month following the Rent Commencement Date.

5. Incorporation of Master Lease; Relationship of Parties; Assumption of
Obligations.

A. Incorporation of Master Lease. Subtenant acknowledges that it has received
and reviewed the Master Lease, and the terms of the Master Lease are
incorporated herein by this reference. All of the provisions of the Master Lease
(except those expressly excluded pursuant to the provisions of this Sublease),
as the same may be modified or supplemented by this Sublease, shall apply to
this Sublease and the subtenancy hereby created, except that:

(i) except as this Sublease otherwise provides or the context otherwise
dictates, in each instance, where the term “Tenant” is used in such provisions,
the term “Subtenant” shall be substituted;

(ii) except as this Sublease otherwise provides or the context otherwise
dictates, in each instance where the term “Landlord” is used, the term
“Sublandlord” shall be substituted; provided, however, notwithstanding anything
to the contrary contained herein, Sublandlord shall have no duty or obligation
to Subtenant to perform any of the obligations of Master Landlord or Sublandlord
under the Master Lease except (A) as otherwise expressly provided in this
Sublease, or (B) to maintain the Master Lease free from default by Sublandlord
(in its capacity as Tenant under the Master Lease). Sublandlord agrees upon
written request by Subtenant to act on Subtenant’s behalf with respect to the
enforcement of any rights of Sublandlord under the Master Lease in the



--------------------------------------------------------------------------------

event of any default by Master Landlord under the Master Lease; provided,
however, Sublandlord shall not be obligated to incur any out-of-pocket costs or
to initiate litigation in connection therewith. Sublandlord agrees to allow
Subtenant to commence litigation, if necessary, in Sublandlord’s name, to
enforce Subtenant’s rights under this Sublease in which event Subtenant shall
indemnify, protect, defend and hold Sublandlord harmless from and against all
claims, demands, liabilities, losses, costs or expenses (including reasonable
attorneys’ fees) arising from such enforcement action(s) and Subtenant will not,
without Sublandlord’s prior consent which consent shall not unreasonably be
delayed, withheld or conditioned, settle any such action(s) which would
materially affect Sublandlord or Sublandlord’s rights or obligations under the
Master Lease or create any additional financial obligation on the part of
Sublandlord. Notwithstanding anything to the contrary contained in this
Sublease, Subtenant acknowledges and agrees that: (i) Sublandlord shall not be
liable to Subtenant for any termination of the Master Lease which is not the
result of any action or failure to act of Sublandlord, and (ii) this Sublease is
subordinate and subject to the Master Lease and that, except as otherwise set
forth in the Consent to Sublease of Master Landlord, any termination of the
Master Lease may likewise terminate this Sublease without liability whatsoever
to Sublandlord except that if such termination is the result of any action or
failure to act of Sublandlord under the terms of the Master Lease, then
Sublandlord shall be liable to Subtenant as provided in Paragraph 18 of this
Sublease; and

(iii) in each instance, where the term “Premises” is used in such provisions,
the term “Subleased Premises” shall be substituted.

(iv) notwithstanding anything contained in this Sublease, the following
provisions of the Master Lease shall not be incorporated in this Sublease and
shall not be deemed obligations of Subtenant hereunder: Section 2 (“Demised
Premises”); Section 3 (“Term”); Section 4 (“Tenant’s Plans and Specifications”);
Section 5 (“Base Rent and Time of Payment”); Section 6 (“Additional Rent”);
Section 9 (“Use”); Section 11 (“Assignment and Subletting”); Section 14A and B
(“Default by Tenant or Landlord”); Section 15 (“Contractual Security Interest”);
and Sections A, B, C, D, E, F, G, H, J, K, L, P and Q of Section 44 (“Additional
Provisions”). If there is any conflict between the terms of this Sublease and
the terms of the Master Lease, the terms of this Sublease shall control.

B. Assumption of Obligations by Subtenant. As an additional provision of this
Sublease, Subtenant agrees that this Sublease is and at all times shall be
subject and subordinate to the Master Lease and the rights of the Master
Landlord thereunder. Subtenant hereby expressly assumes and agrees: (i) to
comply with all of the provisions of the Master Lease relating to the Subleased
Premises (except those expressly excluded or modified herein); (ii) to perform
all of the obligations on the part of the “Tenant” to be performed under the
terms of the Master Lease with respect to the Subleased Premises during the term
of this Sublease (except those expressly excluded herein), and (iii) to
indemnify, protect, defend (with counsel reasonably acceptable to Sublandlord)
and hold Sublandlord, its officers, employees agents, contractors and
subcontractors free and harmless of and from all liability, judgments, costs,
damages, claims, demands, and expenses (including reasonable consultants’,
attorneys’ and experts’ fees and costs) arising out of (A) Subtenant’s actual or
alleged failure to comply with or to perform Subtenant’s obligations under this
Sublease or the obligations of the “Tenant” under the Master Lease with respect
to the Subleased Premises (except those expressly excluded herein), (B) any act
or failure to act by Subtenant in a manner which would constitute a breach under
the Master Lease by the tenant thereunder to the extent such obligation is
assumed by Subtenant under this Sublease, and



--------------------------------------------------------------------------------

(C) Subtenant’s tortious conduct. The foregoing shall not apply to any
liabilities arising from Sublandlord’s willful misconduct or negligence.

C. Sublandlord’s Indemnification. Sublandlord shall indemnify, protect, defend
(with counsel reasonably acceptable to Subtenant) and hold Subtenant, its
officers, employees, agents, contractors and subcontractors free and harmless of
and from all liability, judgments, costs, damages, claims, demands, and expenses
(including reasonable consultants’, attorneys’ and experts’ fees and costs)
arising out of (i) Sublandlord’s failure to comply with or to perform
Sublandlord’s obligations under this Sublease or the obligations of the “Tenant”
under the Master Lease with respect to the Subleased Premises to the extent
those obligations are not assumed by Subtenant under this Sublease, (ii) any act
or failure to act by Sublandlord in a manner which would constitute a breach
under the Master Lease by the tenant thereunder to the extent such obligation is
not assumed by Subtenant under this Sublease, (iii) any breach of Sublandlord’s
representations set forth in Paragraph 25 hereof, (iv) any breach by Sublandlord
in its capacity as tenant under the Master Lease occurring prior to the
Commencement Date of this Sublease, and (v) Sublandlord’s tortious conduct. The
foregoing shall not apply to any liabilities arising from Subtenant’s willful
misconduct or negligence.

D. Survival. The indemnifications set forth in subparagraphs (B) and (C) above
shall survive the expiration or earlier termination of this Sublease.

6. Rent and Additional Rent.

A. Monthly Rent. Subtenant shall pay Sublandlord the monthly rent (“Monthly
Rent”) for the Subleased Premises as follows:

 

Period

   Monthly Rent

July 1, 2007 – June 30, 2008

   $ 44,670.00

July 1, 2008 – June 30, 2009

   $ 47,405.00

Monthly Rent and any additional rent required under this Sublease shall be paid
at the times and in the manner as set forth in the Master Lease to Sublandlord
at the following address: Vista Healthplan, Inc., 300 South Park Road,
Hollywood, Florida 33021; provided, however, that Subtenant reserves the right,
in the event and during the continuation of any default by Sublandlord in the
payment of rent under the Master Lease, to make all payments of its rental
obligations hereunder directly to Master Landlord, and if Subtenant makes such
payments directly to Master Landlord, then Subtenant shall concurrently with any
payment provide Sublandlord with reasonable evidence thereof. Subtenant shall
deliver concurrently with the execution of the Sublease good and negotiable
funds representing the Monthly Rent for the first month’s rent.

The rental rate shall be inclusive of all operating expenses and real estate
taxes. However, the rental rate shall be exclusive of applicable sales tax,
which shall be paid by Subtenant to Sublandlord with each payment of Monthly
Rent at the then applicable tax rate. Operation of the HVAC system beyond the
Building Hours, as defined in Paragraph 26 of this Sublease, shall be additional
rent not included in the base rental rate and shall be charged at a rate of
$40.00 per hour of operation and on a proportional basis for each partial hour
of operation.

Additionally, Subtenant shall be entitled to install an HVAC system or equipment
that serves all or a portion of the Subleased Premises exclusively, provided
Subtenant also installs a timer on the system or equipment to permit Landlord’s
measurement of Subtenant’s utilization of



--------------------------------------------------------------------------------

the same as Landlord may require. Subtenant shall reimburse to Sublandlord all
power consumed by the same on an as-billed basis within thirty (30) days of
receipt of written invoice, such billing to be based upon the following formula:
Hours of use X wattage for the equipment/1000 X Sublandlord’s per kilowatt power
cost.

B. Payments of Additional Rent. Sublandlord agrees that Subtenant shall not be
responsible for the cost of replacing any such heating, ventilating and air
conditioning system, except to the extent replacement is required as a result of
the negligent acts or willful misconduct of Subtenant or its agents, employees
or contractors. Notwithstanding any provision in this Sublease or in the Master
Lease to the contrary, in no event shall Subtenant be responsible for any
capital expenditures resulting from any future change in any law, rule,
regulation or ordinance affecting the Subleased Premises and/or the Building.

C. Tenant Improvements. Within sixty (60) days of the date of execution of this
Sublease, Sublandlord and Subtenant shall agree to plans and specifications for
tenant improvements to be made to the Subleased Premises. Sublandlord shall not
unreasonably withhold, condition or delay its consent to any plans and
specifications proposed by Subtenant. A copy of the agreed plans and
specifications shall be attached hereto as Exhibit B and submitted to the Master
Landlord for approval. Upon receipt of said approval, Subtenant shall improve
the Subleased Premises in accordance with such plans and specifications, and
Sublandlord shall reimburse to Subtenant within thirty (30) days following its
receipt of Subtenant’s paid invoice for the same and final releases of lien from
Subtenant’s contractor, subcontractors and suppliers the lesser of Subtenant’s
actual cost for the agreed improvements or to $8 per RSF as Sublandlord’s
contribution to the improvements.

7. Insurance. Subtenant shall maintain insurance in the amounts and against such
risks as are set forth in Paragraph 35 of the Master Lease during the Term of
this Sublease, its extension or renewal thereof. During the term of the
Sublease, Subtenant shall provide Sublandlord with such documentation and
certification as Sublandlord may reasonably require from time to time to confirm
that subtenant’s insurance coverage remains in effect. The waiver of claims and
waiver of subrogation set forth in Paragraph 35 of the Master Lease shall be
mutual as between Sublandlord and Subtenant. Subtenant shall have the right to
satisfy its insurance requirements under a blanket policy or policies of
insurance.

8. Improvements to the Subleased Premises. Subtenant shall be allowed to only
make alterations, additions or nonstructural improvements (hereinafter referred
to as “Alterations”) to the Subleased Premises, subject to its first obtaining
the prior written consent of both (i) Master Landlord in accordance with
Paragraph 23 of the Master Lease, and (ii) Sublandlord, which consent by
Sublandlord shall not be unreasonably withheld, conditioned or delayed. All
Alterations by Subtenant shall be performed in accordance with the terms and
conditions of the Master Lease at Subtenant’s sole cost and expense (except as
provided in Section 6 above) and shall be made in a good and workmanlike manner,
lien free and in accordance with all applicable laws and regulations. All
Alterations by Subtenant shall be conducted in such a manner as to minimize any
disruption to the business of Sublandlord or any other tenants in the Building.
Subtenant will indemnify, hold harmless and defend Sublandlord, its officers,
employees, and agents (with counsel reasonably acceptable to Sublandlord)
against all claims, judgments, damages, penalties, fines, costs, fees, losses,
liabilities and expenses (including, without limitation, the reasonable fees and
out-of-pocket expenses of consultants, attorneys, and experts) arising out of or
in connection with the removal of any such Alterations or any violation of the
foregoing provisions of this paragraph or any violation of the Master Lease in
connection with any Alterations.



--------------------------------------------------------------------------------

9. Use. Notwithstanding any provision of the Master Lease to the contrary,
subject to the consent of Master Landlord, Subtenant and any permitted sublessee
or assignee of Subtenant may use the Subleased Premises for general office
purposes and related lawful uses. The Subleased Premises shall not be used for
medical or governmental purposes.

10. Right of Entry. Master Landlord’s right of entry as set forth in the Master
Lease shall inure to the benefit of both Master Landlord and Sublandlord,
provided, however, that in no event shall either Master Landlord or Sublandlord
enter the Subleased Premises without providing Subtenant with reasonable prior
notice of such entry, except in the case of an emergency, in which case Master
Landlord and Sublandlord shall make all reasonable efforts to protect the
confidentiality of information within the Subleased Premises. Neither the entry
by either Master Landlord or Sublandlord shall disrupt or interrupt the normal
business operation of Subtenant.

11. Casualty and Condemnation. Notwithstanding any provision in this Sublease,
or in the Master Lease, to the contrary, Sublandlord shall have no liability for
Master Landlord’s obligations under Paragraphs 17 and 18 of the Master Lease or
any other provision of the Master Lease to repair or restore the Subleased
Premises or any part thereof in the event of damage by fire or other casualty or
in the event of a condemnation, in whole or in part, of the Subleased Premises
or the Building. To the extent Sublandlord shall be entitled to any abatement of
any rent with respect to any portion of the Subleased Premises under the Master
Lease, Subtenant shall have a corresponding abatement, and to the extent that
Sublandlord has the right to terminate the Master Lease pursuant to said
Paragraphs, Subtenant shall have a corresponding right to terminate this
Sublease. In no case shall Sublandlord exercise any right to terminate the
Master Lease without Master Landlord signing a non-disturbance agreement with
Subtenant which shall recognize Subtenant’s rights under the Sublease. Any
notices to be provided by Subtenant pursuant to the Master Lease shall be
provided to both Sublandlord and Master Landlord. Any notices received by
Sublandlord pursuant to the Master Lease relating to the Subleased Premises or
which would materially affect the rights of Subtenant shall be promptly provided
to Subtenant. If Master Landlord defaults in any of its obligations with respect
to the Subleased Premises under the Master Lease, and Sublandlord fails to
diligently enforce its rights against the Master Landlord thereunder, then
subject to the terms of Subtenant’s indemnification obligations set forth
herein, Subtenant shall have the same rights which would have been exercisable
by Sublandlord under the Master Lease with respect to the Subleased Premises, to
pursue a claim, action, proceeding or arbitration for injunction, damages, or
other remedy against Master Landlord.

12. Notices. Notices shall be given to the parties in accordance with Paragraph
30 of the Master Lease or the provisions hereof, to the parties at the following
addresses:

 

If to Sublandlord, to:   

Vista Healthplan, Inc.

1340 Concord Terrace

Sunrise, FL 33323

Fax: (954) 858-3500

and a copy to:   

General Counsel

Vista Healthplan, Inc.

1340 Concord Terrace

Sunrise, FL 33323

Fax:                             



--------------------------------------------------------------------------------

If to Subtenant, to:   

Rewards Network Services Inc.

2 North Riverside Plaza

Suite 950

Chicago, IL 60606

Attn: Laura Lazarczyk

Fax: (312) 521-6768

and a copy to:   

Gardner Carton & Douglas LLP

191 North Wacker Drive

Suite 3700

Chicago, IL 60606

Attn: Thomas Buranosky

Fax: (312) 569-3237

13. Brokers. The parties warrant to each other that they have not directly or
indirectly dealt with any brokers concerning this Sublease other than Banks
deOlazarra Properties Group, Inc., agent for Sublandlord, and Newmark Knight
Frank, agent for Subtenant. Sublandlord agrees to be responsible for payment of
any sums due the parties’ respective agents named above. Each party agrees to
defend, indemnify and hold the other and their officers, employees and agents
(with counsel reasonably acceptable to the indemnified party) harmless from and
against all other claims judgments, damages, penalties, fines, costs, fees,
liabilities, losses and expenses (including, without limitation, the reasonable
fees and out-of-pocket expenses of consultants, attorneys and experts) in
connection with commissions relating to the execution and delivery of this
Sublease (or out of negotiations between Sublandlord and Subtenant in respect to
leasing of the Subleased Premises), which arise directly out of the indemnifying
party’s breach of the provisions of this paragraph.

14. Assignment and Subletting. Subtenant shall not, without the prior written
consent of the Sublandlord transfer, assign or sublet all or any portion of its
interest under this Sublease, to any entity; provided, however, Subtenant may,
without such consent, assign or sublet to any wholly-owned affiliate of
Subtenant or Subtenant’s parent company which controls, is controlled by or is
under common control with the Subtenant, or to any entity resulting from the
merger or consolidation with Subtenant, or to any person or entity which
acquires all the assets of Subtenant as a going concern. Sublandlord shall not
unreasonably withhold, condition or delay its consent to any assignment or
subletting.

15. Environmental Matters. Notwithstanding any provision in this Sublease, or in
the Master Lease, to the contrary, Subtenant shall not be responsible to
Sublandlord or to Master Landlord for any toxic contamination on, at, or about
the Subleased Premises, unless such toxic contamination was directly caused by
Subtenant’s construction of the Alterations or by any other activity of
Subtenant, its agents, employees, invitees, subtenants or contractors on the
Subleased Premises or at the Building.

16. Parking. Parking shall be available to Subtenant, its employees and invitees
on a basis of four spaces per one thousand square feet of leased space. Parking
is unassigned, unreserved, and uncovered.

17. Default of Subtenant.

A. Subtenant’s Default. The occurrence of any one or more of the following shall
constitute a default hereunder by Subtenant:



--------------------------------------------------------------------------------

(i) failure to pay Monthly Base Rent or any Additional Rent when due, if the
failure continues for five (5) business days after written notice of non-payment
has been received by Subtenant from Sublandlord;

(ii) failure to perform any other provision of the Master Lease or this
Sublease, if such failure to perform is not cured within thirty (30) business
days after written notice has been received by Subtenant from Sublandlord,
provided that, if the failure cannot reasonably be cured within such thirty
(30) business day period, Subtenant shall not be in default of this Lease if
Subtenant commences to cure the failure within the thirty (30) business day
period and diligently and in good faith continues to prosecute such cure to
completion; or

(iii) If any proceeding shall be instituted by or against Subtenant under the
bankruptcy laws or other debtor relief laws of the United States or any state,
or if Subtenant shall make an assignment for the benefit of creditors, or if
Subtenant’s interest herein shall be sold under execution or other legal
process, or if a trustee in bankruptcy or a receiver is appointed for Subtenant.

Subtenant shall not be deemed to be in default under this Sublease by virtue of
any default of Sublandlord under the Master Lease unless such default of
Sublandlord was caused in whole or in part by the default of Subtenant under
this Sublease.

B. Sublandlord’s Remedies. In the event of any default of Subtenant under this
Sublease, Sublandlord may exercise all of the rights and remedies of “Master
Landlord” under Paragraph 14 of the Master Lease, as well as enforcing
Subtenant’s indemnification obligations under Paragraph 6 hereof. In addition to
Sublandlord’s rights of self-help set forth elsewhere in this Sublease, if any,
if Subtenant at any time fails to perform any of its non-monetary obligations
under this Sublease within the applicable cure period following written notice
from Sublandlord to Subtenant, then Sublandlord shall have the right, but not
the obligation, upon giving Subtenant at lease five (5) additional business
days’ prior written notice of its election to do so (in the event of any
emergency no prior notice shall be required), to perform such obligations on
behalf of and for the account of Subtenant and to take all such reasonable
action to perform such obligations. In such event, Sublandlord’s reasonable and
documented costs and expenses incurred therein shall be paid for by Subtenant
within thirty (30) days of receipt of written invoice and documentation from
Sublandlord, with interest thereon at ten percent (10%) per annum from the date
due until the date of payment. The performance by Sublandlord of any obligation
shall not constitute a release or waiver of Subtenant therefrom. Subtenant
hereby waives any claim and releases Sublandlord and Sublandlord’s agents,
contractors and employees from all liability for damage occasioned by any action
taken pursuant to this Paragraph, except to the extent resulting from the
negligence or willful misconduct of Sublandlord, its agents, employees or
contractors.

18. Sublandlord Default under Sublease and Master Lease. Sublandlord shall not
be deemed to be in default under this Sublease by virtue of any default of
Sublandlord under the Master Lease, which default of Sublandlord was caused
wholly or in part by the default of Subtenant under this Sublease. In the event
of any default of Sublandlord under this Sublease or under the Master Lease,
Subtenant may exercise all of the rights and remedies available to it at law or
in equity, as well as enforcing Sublandlord’s indemnification obligations under
Paragraph 5 hereof.

19. Quiet Enjoyment. Sublandlord covenants that Subtenant, on paying the rent
and performing the covenants set forth in this Sublease and the Master Lease
with respect to the Subleased Premises, shall peaceably and quietly hold and
enjoy throughout the Sublease Term, the Subleased



--------------------------------------------------------------------------------

Premises and such rights as the Subtenant may hold with respect to the remainder
of the Building in accordance with and pursuant to the terms of this Sublease
without hindrance or molestation by Sublandlord or anyone for whose acts
Sublandlord is responsible. Notwithstanding the foregoing, construction
activities of the Sublandlord in portions of the Master Premises which are not
part of the Subleased Premises in conjunction with any sublease of the Building
by Sublandlord, if any, which occurs after the Commencement Date, will not
constitute a breach of this Paragraph, so long as Sublandlord uses commercially
reasonable efforts to minimize the adverse impact of such activities to prevent
disruption and/or interruption to Subtenant’s business activity.

20. Notices from Master Landlord. Promptly upon its receipt of same, Sublandlord
shall deliver to Subtenant copies of all notices and/or communications regarding
the Master Lease, Subtenant, this Sublease or Subtenant’s occupancy of the
Subleased Premises, which Sublandlord receives from Master Landlord. Promptly
upon its receipt of same, Subtenant shall deliver to Sublandlord copies of all
notices and/or communications regarding the Master Lease, Sublandlord, this
Sublease or Sublandlord’s occupancy of the balance of the Master Premises, which
Subtenant receives from Master Landlord.

21. Authority. Subtenant and Sublandlord (subject to obtaining Master Landlord’s
consent) each hereby represent and warrant to the other that it has the full
right, power and authority to enter into this Sublease upon the terms and
conditions set forth herein and that the person or persons or representatives
executing this Sublease on its behalf is or are authorized to do so.

22. Financial Information. Notwithstanding any provision in the Master Lease or
this Sublease to the contrary, in the event that Subtenant is ever obligated to
provide Sublandlord or Master Landlord with financial information about its
operations, Subtenant’s delivery of Rewards Network Inc.’s most recent publicly
disclosed financial statements and/or annual report shall satisfy Subtenant’s
obligation.

23. Sublease Contingencies. The parties acknowledge that this Sublease is
subject to, and contingent upon (i) the receipt by Sublandlord and Subtenant of
the accepted and executed Consent to Sublease of Master Landlord; and
(ii) Subtenant securing a lease with Master Landlord for the Subleased Premises
for a term of four years commencing upon the expiration of the Sublease Term.
Sublandlord shall concurrently with its execution of this sublease provide
Subtenant with the Consent to Sublease required by subparagraph (i) above.

Subtenant shall have ten (10) business days from the date of execution of this
Sublease by both parties to provide Sublandlord written documentation that the
requirements of subparagraph (ii) above have been satisfied. In the event that
Subtenant fails to do so, this Sublease shall be null and void.

24. Costs. Sublandlord and Subtenant shall each pay their respective costs and
expenses incurred with regard to the negotiation, drafting and execution of this
Sublease and the related documents.

25. Sublandlord Representations/Sublandlord Indemnification. Sublandlord
represents to Subtenant that, as of the Delivery Date, (i) the Master Lease, as
delivered to Subtenant, is a true, complete and correct copy of the Master
Lease, and there are not other agreements which modify its terms, (ii) the
Master Lease is in full force and effect, and that there exists under the Master
Lease no default or event of default by either Master Landlord or Sublandlord,
nor, to the best of Sublandlord’s knowledge, has there occurred any event of
default which, with the giving of notice or the passage of time or both, could
constitute such a default or event of default, (iii) Sublandlord has not
received any notification from municipal, state or federal authorities
pertaining to all or any portion of the Subleased



--------------------------------------------------------------------------------

Premises or its occupancy thereof that requires any alteration, maintenance or
restoration of all or any part of the Subleased Premises, and (iv) to the best
of Sublandlord’s knowledge, neither Master Landlord nor Sublandlord has failed
to repair or maintain any portion or component of the Building or the Premises
as required under the Master Lease.

26. Access, Security, & Hours of Operation. The Building Hours are the normal
hours of operation for the Subleased Premises and shall be Monday through Friday
from 8:00 AM to 6:00 PM, and Saturday from 9:00 AM to 1:00 PM. The Subtenant
shall have access to the building twenty-four hours per day, seven days per
week, fifty-two weeks per year, during the term of this Sublease. Access during
times other than the Building Hours shall be by way of a programmable security
card system, which has been installed in the Building.

27. Miscellaneous.

A. Time of Essence. Time is of the essence of each provision of this Sublease.

B. Consent of Parties. Whenever consent or approval of either party is required,
regardless of any reference to the words “sole” or “absolute”, such consent
shall not be unreasonably withheld or delayed. Whenever this Sublease grants
Sublandlord or Subtenant the right to take action, exercise discretion,
establish rules and regulations or make allocations or other determinations,
Sublandlord and Subtenant shall act reasonably and in good faith and take no
action which might result in the frustration of the other party’s reasonable
expectations concerning the benefits to be enjoyed under the Sublease.

C. Authority. If either party is a corporation, partnership or other entity,
each individual executing this Sublease on behalf of such entity represents and
warrants that he/she is duly authorized to execute and deliver this Lease on
behalf of such entity, and that this Lease is binding upon such entity in
accordance with its terms.

D. Successors. Except as otherwise provided in this Sublease, this Sublease
shall be binding upon and inure to the benefit of the parties and their
respective heirs, personal representatives, successors and assigns.

E. Exhibits. All exhibits referred to are attached to this Sublease and
incorporated by reference.

F. Interpretation of Lease. This Sublease shall be construed and interpreted in
accordance with the laws of the state of Florida. The provisions of this
Sublease shall be construed in accordance with the fair meaning of the language
used and shall not be strictly construed against either party.

G. Integrated Agreement; Modification. This Sublease contains all the agreements
of the parties and is intended by the parties to be a final, complete and
exclusive statement of their entire agreement with respect to the subject matter
of this Sublease. This Sublease supersedes any and all prior and contemporaneous
agreements and understandings of any kind relating to the subject matter of this
Sublease. There are no other agreements, understandings, representations,
warranties, or statements, either oral or in written form, concerning the
subject matter of this Sublease. No alteration, modification, amendment or
interpretation of this Lease shall be binding on the parties unless contained in
a writing, which is signed by both parties.



--------------------------------------------------------------------------------

H. Severability. The unenforceability, invalidity or illegality of any provision
shall not render the other provisions unenforceable, invalid or illegal and all
remaining provisions of this Sublease shall remain in full force and effect to
the maximum extent permitted by law.

I. Professional Fees and Costs. If either Sublandlord or Subtenant should bring
suit against the other with respect to this Sublease, then all costs and
expenses, including without limitation, reasonable professional fees and costs
such as appraisers’, accountants’ and attorneys’ fees and costs, incurred by the
party which prevails in such action, whether by final judgment or out of court
settlement, shall be paid by the other party, which obligation on the part of
the other party shall be deemed to have accrued on the date of the commencement
of such action and shall be enforceable whether or not the action is prosecuted
to judgment or appeal. As used herein, attorneys’ fees and costs shall include,
without limitation, reasonable attorneys’ fees, costs and expenses incurred in
connection with any (i) postjudgment motions; (ii) contempt proceedings;
(iii) garnishment, levy, and debtor and third party examination; (iv) discovery;
(v) bankruptcy litigation; and (vi) costs of appeal.

J. Terms and Headings. The words “Sublandlord” and “Subtenant” as used herein
shall include the plural as well as the singular. Words used in any gender
include other genders. The paragraph headings of this Lease are not a part of
this Sublease and shall have no effect upon the construction or interpretation
of any part hereof.

K. Recording. Provided Master Landlord consents in accordance with the terms of
the Master Lease, Subtenant may record a short form memorandum of this Sublease
upon written notice to Sublandlord and Master Landlord.

L. Sublandlord’s Covenants. Sublandlord covenants, as a material part of the
consideration for this Sublease, to keep and perform each and all of said terms,
covenants and conditions for which Sublandlord is liable and that this Sublease
is made upon the condition of such performance.

M. Late Charges. If any payment is not received by Sublandlord by 12:00 midnight
on the 7th calendar day following the day on which the payment is due, a late
fee shall be due and payable by Subtenant to Sublandlord as additional rent
equal to five percent (5%) of the delinquent payment.

N. Waiver. The failure of Subtenant to seek redress for violation of, or to
insist upon the strict performance of, any term, covenant or condition of the
Lease shall not be deemed a waiver of such violation or prevent a subsequent act
which would have originally constituted a violation from having all the force
and effect of the original violation, nor shall any custom or practice which may
become established between the parties in the administration of the terms hereof
be deemed a waiver of, or in any way affect, the right of Subtenant to insist
upon the performance by Sublandlord of its obligations in strict accordance with
said terms. Any payment of rents or other sums hereunder by Subtenant shall not
be deemed a waiver of any preceding breach by Sublandlord of any term, covenant
or condition of this Sublease, regardless of Subtenant’s knowledge of such
preceding breach at the time of payment of such rent or other sums. Further,
Subtenant does not waive any claim against Sublandlord arising from any
intentional misconduct or negligence by Sublandlord resulting in any loss to
Subtenant except to the extent that such loss is to property (rather than injury
to persons) and Subtenant is fully compensated for such loss by insurance
proceeds. To the extent Subtenant is waiving its subrogation rights or is
required to obtain waivers of subrogation rights with respect to its insurance
policies, any such waiver by Subtenant is expressly conditioned on such waiver
not



--------------------------------------------------------------------------------

invalidating Subtenant’s insurance policies and the availability of waivers of
subrogation rights under such insurance policies.

O. Arbitration. In the event of any dispute between Sublandlord and Subtenant
other than with respect to any alleged monetary default by Subtenant in the
payment of Monthly Rent, such dispute shall be resolved through binding
arbitration Any such arbitration shall be held and conducted, within thirty
(30) days after the selection of an arbitrator. In the event that the parties
are unable to agree to an arbitrator within ten (10) business days following
either party’s demand for arbitration, either party may petition the court for
appointment of one or more arbitrators pursuant to Section 682.04, Florida
Statutes or its successor statute. The provisions of the Commercial Arbitration
Rules of the American Arbitration Association shall apply and govern such
arbitration, subject, however, to the following:

(i) Any demand for arbitration shall be in writing and must be made and served
within a reasonable time after the claim, dispute or other matter in questions
has arisen and in no event shall the demand for arbitration be made after the
date that institution of legal or equitable proceedings based on such claim,
dispute, or other matter would be barred by the applicable statute of
limitations.

(ii) All proceedings involving the parties shall be reported by a certified
shorthand court reporter and written transcripts of the proceedings shall be
prepared and made available to the parties. A party can require the arbitrator
to make specific rulings on specific items or questions of fact. The arbitrator
shall be bound by the provisions of this Sublease, and shall not add to,
subtract from or otherwise modify such provisions. Final decision by the
arbitrator must be provided to the parties within thirty (30) days from the date
on which the matter is submitted to the arbitrator.

(iii) The prevailing party (as defined below) shall be awarded reasonable
attorneys’ fees, expert and nonexpert witness costs and expenses (including
without limitation the fees and costs of the court reporter described in
Subparagraph (b) above), and other costs and expenses incurred in connection
with the arbitration, unless the arbitrator for good cause determines otherwise.
As used herein, the term “prevailing party” shall mean the party, if any that
the arbitrator determines is “clearly the prevailing party.” Costs and fees of
the arbitrator shall be borne by the nonprevailing party, unless the arbitrator
for good cause determines otherwise. If there is no prevailing party, the
parties shall bear their own fees and costs and split the fees and costs of the
arbitrator and court reporter.

(iv) The award or decision of the arbitrator, which may include equitable
relief, shall be final and judgment may be entered on it in accordance with
applicable law in any court having jurisdiction over the matter. The provisions
of this Section are not intended to alter the applicable provisions of law,
which provide the grounds on which a court may vacate an arbitration award.

28. Security Deposit. No security deposit shall be required of Subtenant.

29. Conflict of Terms. In the event of a conflict of terms between the Master
Lease and this Sublease, the terms of this Sublease shall prevail.

[Signatures appear on the following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease or
have caused this Sublease to be executed by their designated representatives as
of the date first above written.

 

Sublandlord:      Vista Healthplan, Inc., a Florida corporation             By:
 

/s/ Linda Evans

     Name:  

Linda Evans

     Title:  

VP Corporate Services

       Subtenant:      Rewards Network Services Inc., a Delaware corporation
            By:  

/s/ Ronald L. Blake

     Name:  

Ronald L. Blake

     Title:  

President and Chief Executive Officer

      